DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed September 7, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claim(s) 1-8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson et al. (US 5,965,111). The Rejection is maintained. 
Ellingson et al. disclose fast drying nail polish. The nail polish comprises a film-former, a liquid diluent, and a volatile solvent (col. 2, lines 5-15). Film formers include nitrocellulose. The fast-drying compositions preferably comprise from about 0.1% to about 40% of the film-forming polymer (polymer solids), and from about 40% to about 90%, by weight of the composition.   One or more preservatives may optionally be added to the present compositions to prevent, inhibit, or retard microbial growth in the composition. Preferred preservatives sorbates, preferably potassium sorbate, which is the potassium salt of sorbic acid. The preservatives comprise preferably 0 to about 1% by weight of the composition. One or more stabilizers may be added to the compositions herein, e.g., to prevent pigment from settling or to achieve desired application properties. Preferably, stabilizers are added to compositions comprising a solvent-borne film-forming polymer. Preferred stabilizers include clays, e.g., organically modified bentonites and hectorites such as stearalkonium bentonite and stearalkonium hectorite (commercially available from Rheox, Inc., Hightstown, N.J.). An example comprises nitrocellulose (14.05%), clay (stearalkonium bentonite/ stearalkonium hectorite, 1.04%), and solvents (Example 3). This example may be used as a mid-coat or a topcoat and does not comprise water. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art prior to filing the instant Application to have added sorbic acid or one of its salts to the exemplified compositions to prevent, inhibit, or retard microbial growth in the composition and because it was suggested by Ellingson et al. 

Response to Arguments
The Examiner disagrees with the assertion that because the composition does not comprise water, there is no bacteriological contamination. Nail polish is used multiple times and therefore contamination may be introduced into the polish and therefore a preservative is needed. Therefore, one of ordinary skill in the art would add a preservative to the compositions to preserve the composition between uses. In regards to the last example, it appears the last example comprises a higher amount of phosphoric acid. The compositions of the reference do no have phosphoric acid. Therefor it cannot be concluded that the addition of sorbic acid would lead to sedimentation. Further, it does not appear that the instant specification discloses the results of sorbic acid alone in regards to sedimentation. Therefor it is not clear if the sediment is from the sorbic acid or the citric acid. It is asserted by Applicant that phosphoric acid is critical in inhibiting sedimentation. It is also not clear if the inhibition of sediment is due to phosphoric acid specifically or if other strong acids have the same effect. Therefor, the claims are not commensurate in scope in regards to the acid. The rejection is maintained. 


Conclusion
Claims 1-8 and 13-18 are rejected.
Claims 9-12 and 19 are withdrawn. 
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612